PER CURIAM.
Victor Madrigal appeals an order summarily denying his motion to correct or modify sentence. See Fla. R.Crim. P. 3.800(c). We treat the motion as a timely filed petition for writ of certiorari. See Seward v. State, 912 So.2d 389, 390 (Fla. 2d DCA 2005). Based on our precedent, we grant the petition, quash the order, and remand to the postconviction court to consider the merits of Mr. Madrigal’s motion. See McCormick v. State, 961 So.2d 1099, 1102 (Fla. 2d DCA 2007); Cunniff v. State, 950 So.2d 1255, 1256 (Fla. 2d DCA 2007).
SALCINES, WALLACE, and LaROSE, JJ., concur.